STEWART, J.,
Dissenting. — I dissent in this case, as the majority opinion in this case affirms the case of Anderson v. Great Northern Ry. Co., ante, p. 433, 128 Pac. 127, holding that sec. 1 of chap. 226, 1911 Sess. Laws, is unconstitutional. As I prepared a dissenting opinion in that case, I simply dissent in this case upon the authority of the dissenting opinion in the Anderson v. Great Northern Ry. Co. case. I hold in this case that said section is legal and valid, and is not unconstitutional, and that a judgment should be entered accordingly.